Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 25, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144568                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  SECURA INSURANCE COMPANY and                                                                            Brian K. Zahra,
  CIMARRON SERVICES, INC.,                                                                                           Justices
            Plaintiffs-Appellants,
  v                                                                SC: 144568
                                                                   COA: 298106
                                                                   Oakland CC: 2009-101227-CK
  FARM BUREAU INSURANCE COMPANY
  OF MICHIGAN and OLIVER C. DELUCA
  COMPANY,
           Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 22, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 25, 2012                       _________________________________________
           t0618                                                              Clerk